                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

KEVIN CHRISTOPHER                       )
SHIPMAN, # 241636,                      )
                                        )
             Petitioner,                )
                                        )
      v.                                )      CASE NO. 1:18-CV-913-WKW
                                        )               [WO]
MICHAEL STRICKLAND,                     )
STEVEN T. MARSHALL,                     )
Attorney General of the State of        )
Alabama, and STATE OF                   )
ALABAMA,                                )
                                        )
             Respondents.               )

                                    ORDER

      On January 22, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 7.) Upon an independent

review of the record and the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this action is DISMISSED without

prejudice.

      A final judgment will be entered separately.

      DONE this 20th day of February, 2019.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE
